DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the thermal conductivity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the susceptibly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the component detection device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim; Joepert R. (United States Patent # US 5959557; hereinafter Lim) in view of GODBOLE MANDAR DIWAKAR et al. (International Patent Publication # EP 2522994; hereinafter Godbole; translation provided by the examiner).
Regarding Claim 1 Lim teaches 
a component protection device (fig.2 and col.3 ln. 12-16 teaches silicone molding material 15 as a component protection device protecting the circuit board 16), the component protection device comprising a protective medium to protect at least one electronic component (fig.2 and col.3 ln. 12-16 teaches silicone molding material 15 as a component protection device protecting the circuit board 16), the component protection device having associated therewith a magnetic element and a Hall Effect sensor (col 3 line 22-23 teaches using hall effect sensors and magnets as the magnetic elements), wherein at least one of the magnetic element and the Hall Effect sensor is embedded within the protective medium (fig.2 & col 3 line12-16 teach and show Hall Effect sensor 18 within protective medium 15) and the Hall Effect sensor is located, when in use, to sense a magnetic field generated by the magnetic element (hall effect sensors sense magnetic fields by design),
Lim doesn’t teach
An integrity monitor, configured to monitor the integrity of
the integrity monitor having an input for receiving an output indicative of the sensed magnetic field and the integrity monitor is configured to identify from the received output any change to the sensed magnetic field and determine, based on the change to the sensed magnetic field, an integrity of the component protection device.

Godbole does teach
An integrity monitor, configured to monitor the integrity of (abstract discloses inspection systems configured to monitor integrity by detecting magnetic fields; par.36 teaches determining integrity, which is determined from a configuration that employs monitoring means such as sensor coils)
the integrity monitor having an input for receiving an output of the Hall Effect sensor indicative of the sensed magnetic field (par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements which are to be inputted for data processing). and 
the integrity monitor is configured to: identify from the received output any change to the sensed magnetic field: (par.68 line 45-46 teaches detecting/identifying change in magnetic field) and determine, based on the change to the sensed magnetic field, an integrity of the component protection device (par.68 line 48-51 teaches determining integrity).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Lim to include the teachings of Godbole; which would provide an improved embodiment for an integrity monitor capable of evaluating integrity in-situ as disclosed by Godbole (par.5).

Regarding claim 2, Lim in view of Godbole teaches the integrity monitor according to claim 1, wherein the integrity monitor is configured to monitor the thermal conductivity of the protective medium (Godbole par.44 ln 41-43 teaches monitoring thermal conductivity).

Lim in view of Godbole teaches the integrity monitor according to claim 1, wherein the integrity monitor is configured to monitor the susceptibly of the protective medium to environmental conditions (Godbole par.47 line 33-37 teaches monitoring susceptibility to environment(detecting voids, porosity, cracks; which is caused by the environment)).

Regarding claim 4, Lim in view of Godbole teaches the integrity monitor according to claim 3, wherein the environmental conditions comprises at least one of: water, sand, temperature (Godbole par.47 line 33-37 teaches environment factors as voids, porosity, cracks).

Regarding claim 5, Lim in view of Godbole teaches the integrity monitor according to claim 1, arranged to receive, at the input, an output (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements which are to be inputted for data processing) from each of a plurality of Hall effect sensors (Godbole Par.44 line 44 disclose plurality of hall effect sensors) associated with the protective medium and to detect a change in any one or more of said outputs indicative of damage or disturbance to the protective medium (Godbole par.47 line 33-37 teaches detecting damage such as voids, porosity, cracks).

Regarding claim 6, Lim in view of Godbole teaches the integrity monitor according to claim 1, arranged to supply an electric current  to one or more Hall Effect sensors (Lim col 5 line 19-23 teaches electrical devices triggering switch element, meaning it provides current; col 2 line 26-28 disclose switch as Hall Effect sensor) associated with the (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements).

Regarding claim 13, Lim in view of Godbole teaches an electronic circuit (Lim col.3 line 12-16 teaches a printed circuit board) having one or more components monitored by an integrity monitor (Godbole par.36 teaches an integrity monitor) according to claims 1 (Godbole par.43 teaches detecting a component, detecting is part of monitoring).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim; Joepert R. (United States Patent # US 5959557; hereinafter Lim) in view of GODBOLE MANDAR DIWAKAR et al. (International Patent Publication # EP 2522994; hereinafter Godbole; translation provided by the examiner) further in view of Dou Balin (Chinese Patent Publication # CN 106018544; hereinafter Dou; translation provided by the examiner).

Regarding claim 7, Lim in view of Godbole teaches the integrity monitor according to claim 1, wherein the integrity monitor is arranged, upon detecting a change in the integrity of the component detection device (Godbole par.47 line 33-37 teaches detecting damage such as voids, porosity, cracks)
 Lim in view of Godbole fail to teach to trigger one or more predetermined actions.
Dou does teach to trigger one or more predetermined actions (par.19 teaches triggering predetermined action of marking).
It would have been prima facie obvious to one of ordinary skill in the art before the
Lim in view of Godbole to include the teachings of Dou; which would provide improved electromagnetic non-destructive testing equipment to inspect components at high degree of accuracy and efficiency as disclosed by Dou(par.10).
                     
             
           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim; Joepert R. (United States Patent # US 5959557; hereinafter Lim) in view of GODBOLE MANDAR DIWAKAR et al. (International Patent Publication # EP 2522994; hereinafter Godbole; translation provided by the examiner) further in view of Dou Balin (Chinese Patent Publication # CN 106018544; hereinafter Dou; translation provided by the examiner) and further in view of Osadchy; Daniel et al.(United States Patent US 6370411; hereinafter Osadchy).

           Regarding claim 8, Lim in view of Godbole further in view of Dou teaches the integrity monitor according to claim 7. However, Lim in view of Godbole further in view of Dou doesn’t teach, wherein the one or more actions comprises setting non-volatile memory associated with the electronic component to a write-protect state.

            Osadchy does teach, wherein the one or more actions comprises setting non-volatile memory (col 4 line 15-22 teaches non-volatile memory) associated with the electronic component to a write-protect state (col 5 line 15 teaches write-protected state).
              It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Godbole further in view of Dou to include the teachings of Osadchy; which would provide improved integrity monitor comprising a convenient electronic storage as disclosed by Osadchy (col.2 line 25).

    Claim 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim; Joepert R. (United States Patent # US 5959557; hereinafter Lim) in view of GODBOLE MANDAR DIWAKAR et al. (International Patent Publication # EP 2522994; hereinafter Godbole; translation provided by the examiner) further in view of Osadchy; Daniel et al. (United States Patent US 6370411; hereinafter Osadchy).
Regarding claim 9, Lim teaches
of a protective medium (Lim fig.2 and col.3 ln. 12-16 teaches silicone molding material 15) to protect at least one electronic component (Lim fig.2 and col.3 ln. 12-16 teaches silicone molding material 15 as a component protection device protecting the circuit board 16), the protective medium having associated therewith a magnetic element and a Hall Effect sensor (Lim col 3 line 22-23 teaches using hall effect sensors and magnets as the magnetic elements), wherein at least one of the magnetic element and the Hall Effect sensor are embedded within the protective medium (Lim fig.2 & col 3 line12-16 teach and show Hall Effect sensor 18 within protective medium 15) and the Hall Effect sensor is located to sense a magnetic field when generated by the magnetic element (hall effect sensors sense magnetic fields by design), the method comprising:


Lim fails to teach
A method for detecting a change to an integrity
at a configuration stage, receiving an output from the Hall Effect sensor indicative the sensed magnetic field and storing data indicative of said output; and
receiving a subsequent output from the Hall Effect sensor and comparing the subsequent output with the stored data thereby to identify a change in the output due to the change in integrity of the device

Godbole does teach
A method for detecting a change to an integrity (Godbole par.47 line 33-37 teaches detecting damage such as voids, porosity, cracks)
at a configuration stage, receiving an output from the Hall Effect sensor indicative the sensed magnetic field (Godbole par.47 ln 33-36 teaches a configuration stage in which data from hall effect sensor measurements, disclosed in par.44, is relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements) and
receiving a subsequent output from the Hall Effect sensor and comparing the subsequent output with the stored data (par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements which are to be inputted for data processing, the functions of which include comparing) thereby to identify a change in the output due to the change in integrity of the device (par.68 line 45-46 teaches detecting/identifying a change in magnetic field; par.47 teach parameters impacting integrity).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Lim to include the teachings of Godbole; which would provide an improved embodiment for an integrity monitor capable of evaluating integrity in-situ as disclosed by Godbole (par.5).

             Lim in view of Godbole fail to teach
storing data indicative of said output; and

            Osadchy does teach 
storing data indicative of said output (col 4 line 15-22 teaches non-volatile memory, which stores data outputted); and
            It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Godbole to include the teachings of Osadchy; which would provide improved integrity monitor comprising a convenient electronic storage as disclosed by Osadchy (col.2 line 25).

            Regarding claim 12, Lim in view of Godbole further in view of Osdachy teaches the method according to claim 9, comprising supplying an 10electric current to the Hall Effect sensor (Lim col 5 line 19-23 teaches electrical devices triggering switch element; col 2 line 26-28 disclose switch as Hall Effect sensor) and receiving a corresponding output therefrom (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements).
      
                Claims 10, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim; Joepert R. (United States Patent # US 5959557; hereinafter Lim) in view of GODBOLE MANDAR DIWAKAR et al. (International Patent Publication # EP 2522994; hereinafter Godbole; translation provided by the examiner) further in view of Osadchy; Daniel et al.(United States Patent US 6370411; hereinafter Osadchy) further in view of Dou Balin (Chinese Patent Publication # CN 106018544; hereinafter Dou; translation provided by the examiner).   
               Regarding claim 10, Lim in view of Godbole further in view of Osadchy teaches The method according to claim 9, comprising: 
(Godbole par.68 line 45-46 teaches detecting/identifying change in magnetic field).

             Lim in view of Godbole further in view of Osadchy fail to teach triggering one or more predetermined actions
            Dou does teach triggering one or more predetermined actions (Dou par.19 teaches triggering predetermined action of marking).
             It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Godbole further in view of Osadchy to include the teachings of Dou; which would provide improved electromagnetic non-destructive testing equipment to inspect components at high degree of accuracy and efficiency as disclosed by Dou (par.10).


            Regarding claim 11, Lim in view of Godbole further in view of Osadchy further in view of Dou teach he method according to claim 10, wherein the one or more actions comprises setting non-volatile memory (Osadchy col 4 line 15-22 teaches non-volatile memory) associated with the electronic component to a write- protect state (Osadchy col 5 line 15 teaches write-protected state).

            Regarding claim 14, Lim teaches
of a protective medium to protect an electronic component (Lim fig.2 and col.3 ln. 12-16 teaches silicone molding material 15 as a component protection device protecting the circuit board 16), the protective medium having associated therewith a magnetic element and a Hall Effect sensor (Lim col 3 line 22-23 teaches using hall effect sensors and magnets as the magnetic elements), wherein at least one of the magnetic element and the (Lim fig.2 & col 3 line12-16 teach and show Hall Effect sensor 18 within protective medium 15), and the Hall Effect sensor is located to sense a magnetic field when generated by the magnetic element (hall effect sensors sense magnetic fields by design), 
           Lim fails to teach
A controller for detecting a change to an integrity
the controller configured to: receive a first output from the Hall Effect sensor indicative the sensed magnetic field and store data indicative of the first output; receive a second output from the Hall Effect sensor; and compare data indicative of the second output with the stored data indicative of the first output, to identify a change in the output due to a change in integrity of the protective medium.
       
     Godbole does teach 
for detecting a change (Godbole par.68 line 45-46 teaches detecting/identifying change in magnetic field) to an integrity (Godbole par.68 line 48-51 teaches determining integrity)
the controller configured to: 
receive a first output (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements, including a first output, which are to be inputted for data processing)
receive a second output from the Hall Effect sensor (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements, including a second output, which are to be inputted for data processing); and
to identify a change in the output (Godbole par.68 line 45-46 teaches detecting/identifying change in magnetic field) due to a change in integrity of the protective medium (Godbole par.68 line 48-51 teaches using the presence of an abnormality, which is a change, in order to determine integrity).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Lim to include the teachings of Godbole; which would provide an improved embodiment for an integrity monitor capable of evaluating integrity in-situ as disclosed by Godbole (par.5).
            Lim in view of Godbole fail to teach
       and store data indicative of the first output
and compare data indicative of the second output with the stored data indicative of the first output

        Osadchy does teach
and store data indicative of the first output (Osadchy abstract teaches storing information);
and compare data indicative of the second output with the stored data indicative of the first output (Osadchy col 12 line 53-61 teaches comparing data),
       It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Godbole to include the teachings of Osadchy; which would provide improved integrity monitor comprising a convenient electronic storage as disclosed by Osadchy (col.2 line 25).

Lim in view of Godbole further in view of Osadchy fail to teach a controller

Dou does teach a controller (Dou par.30 teaches an alarm controller which is a controller)

             It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Godbole further in view of Osadchy to include the teachings of Dou; which would provide an embodiment with improved detection accuracy, high detection efficiency, with sufficient degree of refinement as disclosed by Dou (par.10).

            Regarding claim 15, Lim in view of Godbole further in view of Osadchy further in view of Dou teach the controller according to claim 14, wherein the controller is configured to: upon identifying a change in the output due to a change in integrity (Godbole par.47 line 33-37 teaches detecting damage such as voids, porosity, cracks) of the protective medium, trigger one or more predetermined actions (Dou par.19 teaches triggering predetermined action of marking).

             Regarding claim 16, Lim in view of Godbole further in view of Osadchy further in view of Dou teach he controller according to claim 15, wherein the one or more actions comprises setting non-volatile memory (Osadchy col 4 line 15-22 teaches non-volatile memory) associated with the electronic component to a write- protect state (Osadchy col 5 line 15 teaches write-protected state).

           Regarding claim 17, Lim in view of Godbole further in view of Osadchy further in view of Dou teach the controller according to claim 14, wherein the controller is configured to: supply an electric current to the Hall Effect sensor sensors (Lim col 5 line 19-23 teaches electrical devices triggering switch element, meaning it provides current; col 2 line 26-28 disclose switch as Hall Effect sensor); and receive a corresponding output therefrom (Godbole par.47 ln 33-36 teaches data from hall effect sensor measurements, disclosed in par.44, relayed to data processing components; meaning the data processing components has receiving means for the outputted measurements).

       Regarding claim 18, Lim in view of Godbole further in view of Osadchy further in view of Dou teach an integrity monitoring system (Godbole abstract discloses inspection systems configured to monitor integrity by detecting magnetic fields; par.36 teaches determining integrity, which is determined from a configuration that employs monitoring means such as sensor coils), comprising: 
         the controller according to claim 14; and 
         the magnetic element and the Hall Effect sensor (Lim col 3 line 22-23 teaches using hall effect sensors and magnets as the magnetic elements).

            Regarding claim 19, Lim in view of Godbole further in view of Osadchy further in view of Dou teach the system according to claim 18, wherein upon detecting damage or disturbance to the protective medium (Godbole par.47 line 33-37 teaches detecting damage such as voids, porosity, cracks), the controller is configured to trigger one or more predetermined actions (Dou par.19 teaches triggering predetermined action of marking).

        Regarding claim 20, Lim in view of Godbole further in view of Osadchy further in view of Dou teach the system according to claim 19, wherein the one or more actions comprises setting non-volatile memory (Osadchy col 4 line 15-22 teaches non-volatile memory) associated with the electronic component to a write- protect state (Osadchy col 5 line 15 teaches write-protected state).
          
                
Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
United States Patent Publication # US 20020032531 Mansky, Paul et al. is a sensor array for rapid materials characterization comprising: electronic circuitry, sensor array, a protective medium and a method permitting the rapid analyzation of materials from monitoring parameter such as thermal conductivity.

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858